Citation Nr: 1706206	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a bilateral hip disabilities.

5. Entitlement to service connection for bilateral knee disabilities.

6. Entitlement to service connection for bilateral foot disabilities.

7. Entitlement to service connection for a bilateral ankle disabilities.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The Veteran and his wife testified before the Board in October 2014.  A transcript of the hearing has been associated with the electronic claims file.

In November 2014, the Board remanded the issues of entitlement to an increased rating for hypertension; entitlement to service connection for headaches, a low back disability, bilateral hip disabilities, and a left knee disability; and entitlement to a TDIU for additional development.  The Board also denied the Veteran's claims for service connection for bilateral feet and ankle disabilities and for a right knee disability.  The Veteran appealed the Board's denial of the claims for service connection for bilateral feet and ankle disabilities and for a right knee disability to the Court of Appeals for Veterans Claims (the Court), and by a March 2015 Joint Motion for Remand (JMR), the Court vacated and remanded those claims to the Board.  In December 2015, the Board remanded these issues for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for headaches, a low back disability, bilateral hip disabilities, bilateral knee disabilities, bilateral foot disabilities, and bilateral ankle disabilities as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings that were predominantly 110 or more, or by systolic pressure readings that were predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating of more than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also informed the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  Per the Board's November 2014 remand order, the RO obtained updated VA treatment records dated since 2012 and associated the records with the electronic claims file in Virtual VA.

The Veteran submitted treatment records, lay statements, witness statements, and medical articles from the internet, and he provided testimony during the hearing before the undersigned Veterans Law Judge.  He was also afforded VA medical examinations in April 2012, June 2015, and May 2016.  The examiners reviewed the claims file and examined the Veteran.  The examiners provided detailed descriptions addressing the Veteran's hypertension symptoms.  Therefore, the examination reports are adequate for rating purposes.

It also appears that VA had a private provider conduct an examination in April 2010.  While the examiner did not have access to the electronic claims file or medical history for review, where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the Board finds the examination report is also adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a rating in excess of 10 percent for hypertension, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2016).

In this case, a higher rating is not warranted for any period during the pendency of the claim.  The Board has reviewed all of the medical records and has reviewed all blood pressure readings documented by private providers, VA providers, and the Veteran and his wife, a nurse; however, the blood pressure readings have not shown any period of time where the Veteran's diastolic pressure was predominantly 110 or more or his systolic pressure was predominantly 200 or more.

VA examination reports, VA treatment records, and private treatment records have shown systolic pressures ranging from 119 to 157.  Diastolic pressures have ranged from 77 to 106.  In December 2010, the Veteran reported that his at-home readings had ranged from 130-140 systolic with diastolic in the 70s.  In September 2011, readings showed 150-160 systolic and 90-100 diastolic.  In May 2016, his systolic readings had been under 140 and diastolic readings had been under 90.  Thus, these readings do not support the assignment of a higher rating.

The Board points out that one of the three blood pressure readings recorded during the April 2010 VA examination shows a diastolic blood pressure of 110.  However, this is the only notation in the claims file of a reading that is 110 or greater.  Unfortunately, one notation does not support a finding that the Veteran's diastolic pressure was predominantly 110 or greater at any time during the pendency of the claim.  Notably, the other readings recorded during the April 2010 examination showed diastolic pressure was 94 when lying down and 100 when sitting.

The Board acknowledges that the Veteran had periods when his hypertension was not controlled or was insufficiently, controlled.  See Private Treatment Record, Dr. C.A.P. dated December 17, 2010; VA Treatment Records, dated May 17, 2010, September 14, 2010, and August 1, 2011.  However, blood pressure readings recorded during these limited periods do not show the Veteran's diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more.

In this case, the evidence fails to indicate that during the period on appeal, the Veteran had diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more which would warrant assignment of a 20 percent rating, despite the Veteran's contentions.  Therefore, an increased rating is not warranted for hypertension and the claim must be denied. 

III. Other Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms of hypertension are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's hypertension are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Further, the Board notes that the April 2012 VA examiner determined that the Veteran's hypertension would not cause any limitations or prevent him from functioning in an occupational environment.  Consequently, the Board finds that the effects of the Veteran's hypertension have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 10 percent for hypertension is denied.




REMAND

The Veteran seeks service connection for a headache disability, to include as secondary to his service-connected hypertension.  The Veteran has reported on numerous occasions that his headaches either manifest or worsen when his blood pressure becomes elevated.  His wife, a nurse, has recorded his blood pressure during headaches and she testified before the Board that his blood pressure is high during those times.  See Transcript, pages 8-10.  Per the Board remand, a VA examination was conducted in June 2015.  At that time the diagnosis was chronic headaches, with migraine component, requiring medication control, headaches, which the examiner found unrelated to his hypertension as his hypertension was currently controlled with medications.  The examiner did not address past notations in the record of uncontrolled hypertension, the Veteran's wife's statements indicating a correlation between elevated blood pressure readings and headaches, or specifically address aggravation.  Importantly, the Board points out that the Veteran's wife is a nurse and as such, she is competent to take blood pressure readings and report her findings.  Thus, the examination report is inadequate for rating purposes.  

Another examination for headaches was conducted in May 2016.  The examiner diagnosed migraine headaches and found them unrelated to hypertension.  The examiner noted that the Veteran's hypertension had been well controlled, meeting a goal of less than 140 systolic and less than 90 diastolic, for the last two years.  The examiner pointed out that hypertension causes headaches when blood pressure is elevated but that since the Veteran's hypertension had been controlled for the last two years, it had not caused headaches.  The examiner also stated that migraine headaches are not related in form or fashion to hypertension.  Here, the Board finds that the opinion is inadequate for rating purposes because the examiner did not address the periods when hypertension was uncontrolled and whether the hypertension during those periods could have caused or aggravated the Veteran's headaches.  Further, the examiner did not address the findings from the Veteran's wife, a nurse, indicating that the Veteran had elevated blood pressure with headaches.  Accordingly, on remand, an addendum opinion must be obtained to determine the etiology of the Veteran's headaches and relationship, if any, to his service-connected hypertension.

The Veteran seeks service connection for the back, left knee, and hips.  In a November 2014 remand order, the Board ordered VA examinations for these disabilities.  At that time, the Board acknowledged the Veteran's statement alleging he injured his back, hips, and left knee when he fell out of a truck in service in an accident.  Service treatment records reflect that in January 1978, the Veteran was involved in a car accident that resulted in swelling and ecchymosis, as well as tenderness, however, the exact body part(s) affected are unclear from the handwritten note.  The Veteran contends that he first sought treatment for back pain in 1994.  The Board also pointed out that in August 2012, a private physician stated that the Veteran's back and leg pain was related to prior military service from carrying heavy loads and performing duties in the field.  While a VA examination was conducted in June 2015, the examiner did not address the Veteran's lay statements alleging onset and continuity of symptoms during and since service.  The Veteran is competent to report injuries and describe symptoms such as pain.  Further, the examiner stated that she could not find the treatment record for the motor vehicle accident in 1978.  The Board notes that the record is located in the service treatment records in VBMS on page 31.  Finally, the examiner did not address the August 2012 opinion from Dr. C.A.P. indicating that his back and leg pain is related to prior military service from carrying heavy loads and performing duties in the field.  Consequently, the opinion report is not adequate for rating purposes.

An additional examination of the joints was conducted in May 2016.  However, the opinion report is inadequate for rating purposes as the examiner did not address the Veteran's lay statements of in-service incurrence and continuity of symptoms or the August 2012 opinion from Dr. C.A.P.  Accordingly, on remand, a VA examination must be scheduled to determine the etiology of the Veteran's low back disability, left knee disability, and bilateral hip disabilities.

In a December 2015 remand order, the Board directed that a VA examination be scheduled and etiology opinions obtained addressing the right knee, feet, and ankles.  While an examination was scheduled and opinions obtained, the Board finds the opinions are inadequate for rating purposes.  Specifically, in March 2016, a VA examiner provided an opinion indicating that it is less likely as not that the disabilities were due to service.  However, the examiner based the opinion on the lack of contemporary medical evidence and did not address the Veteran's lay statements in the context of his findings.  For example, the examiner stated that the Veteran reported only left foot and left ankle pain during service due to wearing combat boots but he did not address whether the pain experienced at that time is related to current complaints.  The examiner also did not address the impact, if any, of the Veteran's report of wearing combat boots and marching during service to his current disabilities.  Consequently, the Board finds a remand is necessary to schedule an examination and obtain an adequate opinion addressing the etiology of the Veteran's bilateral foot and ankle disabilities and his right knee disability.

Finally, regarding the hips, knees, ankles, and feet, the Veteran has contended that his disabilities are also due to his service-connected hypertension.  See Notice of Disagreement, September 2010.  Opinions addressing the relationship between hypertension and his hips, knees, ankles, and feet must be obtained on remand.

Regarding the claim for a TDIU, the Veteran has asserted that he is unemployable, in part, due to his inability to stand and chronic pain.  Consequently, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue.  Simply, the Veteran contends that these disabilities contribute to his inability to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask the examiner who provided the May 2016 opinion to provide an addendum opinion addressing the etiology of the Veteran's headaches.  If the examiner is not available, another qualified examiner must be asked to provide the requested opinion.  If the examiner cannot provide the opinion without physically examining the Veteran, then an examination must be scheduled.  The examiner must be provided access to the electronic claims file.

Based on a review of both the lay and medical evidence of record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disability was caused or aggravated by the Veteran's hypertension.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must provide a rationale in support of each opinion provided.  In the rationale, the examiner must address the Veteran's report that his headaches either manifest or worsen when his blood pressure becomes elevated.  The examiner must also address the findings from the Veteran's wife, a nurse, which indicate that the Veteran had elevated blood pressure with headaches.

The examiner must also consider notations in the record of uncontrolled hypertension.  See Private Treatment Record, Dr. C.A.P. dated December 17, 2010; VA Treatment Records, dated May 17, 2010, September 14, 2010, and August 1, 2011.  The examiner should address whether any of these periods caused or aggravated (permanently worsened) the Veteran's headache disability.

If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should state why that is the case.

3. Schedule the Veteran for a VA examination to determine the current nature and etiology of any low back, bilateral hip, bilateral knee, bilateral ankle, and bilateral foot disabilities.  The claims file must be made available to and be reviewed by the examiner.  Any necessary testing must be conducted.

Based on a review of both the lay and medical evidence of record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed (a) low back disability, (b) bilateral hip disabilities, (c) bilateral knee disabilities, (d) bilateral foot disabilities, and/or (e) bilateral ankle disabilities were caused or aggravated by the Veteran's 1978 car accident in service, his fall off of a truck during service, his fall off of a bike during service, the wearing of combat boots and marching during service, or otherwise related to service, to include his duties in service.

In the alternative, the examiner must opine whether it is at least as likely as not that any currently diagnosed (a) low back disability, (b) bilateral hip disabilities, (c) bilateral knee disabilities, (d) bilateral foot disabilities, and/or (e) bilateral ankle disabilities are due to or have been aggravated by his service-connected hypertension.  See Notice of Disagreement, September 2010.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must provide a rationale in support of each opinion provided.  In providing the opinions, the examiner must address the Veteran's lay statements as he is competent to report injury during service and symptoms during and subsequent to service.  For example, the Veteran has testified that he injured his back and hips when he fell off of a truck during service.  See Hearing Transcript, page 17 and 28.  He has also stated that he injured his back, hips, and knees when he fell off a bike during service.  See Correspondence, July 20, 2011; Service Treatment Records in VBMS, October 1988, page 53.

Additionally, the examiner must address the August 29, 2012 opinion from Dr. C.A.P., who opined that the back and leg pain is related to prior military service from carrying heavy loads and performing duties in the field.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state why that is the case.

4. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


